—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 17, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed by a temporary services agency and was assigned to work as an assembler of electronic circuit boards. Four days after accepting the assignment, claimant resigned claiming that he had been subjected to sexual harassment. The Unemployment Insurance Appeal Board denied claimant’s subsequent application for unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. We affirm. Even if any of claimant’s complaints regarding his coworkers were valid, he never brought the problem to the employer’s attention or reported it to the temporary services agency before quitting. Failure to get along with one’s coworkers does not necessarily constitute good cause for leaving employment, particularly where, as here, claimant failed to take the steps needed to protect such employment (see Matter of Chereshnev [Commissioner of Labor], 296 AD2d 804; Matter of Steates [Commissioner of Labor], 260 AD2d 839). Under these circumstances, we find that substantial evidence supports the Board’s decision.
Crew III, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.